People ex rel. Thomas v Leeper (2020 NY Slip Op 02748)





People v Leeper


2020 NY Slip Op 02748


Decided on May 8, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2020-03444

[*1]The People of the State of New York, ex rel. Richard Thomas, petitioner,
vBill Leeper, etc., et al., respondents.


Richard Thomas, East Meadow, NY, petitioner pro se.
Madeline Singas, District Attorney, Mineola, NY (Rachael Whalen of counsel), respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Richard Thomas on his own recognizance or for bail reduction upon Nassau County Indictment No. 1257/18.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The bail determination did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
AUSTIN, J.P., HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court